Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-4, 6, 8-9, 11, 13-14, 16, 18, 24, 28-29, 31, 33, 35, 39 and 42-45 are currently pending in this Application.
Response to Election/Restriction 
Applicant's election, with traverse, of Group I, claims 3-4, 6, 8-9, 11, 13-14, 16, 18, 24, 28-29, 31, 33 and 35, drawn to a pharmaceutically acceptable salt of a compound of formula 
    PNG
    media_image1.png
    214
    189
    media_image1.png
    Greyscale
, and elected species citrate salt of the compound of formula (Ia), in the reply filed on December 16, 2021 is acknowledged.  Claims 3, 4, 6, 8 and 35 read on the elected species. 
The traversal is on the grounds that because the methods of Group II recite methods for using the compounds of Group I at least these claims possess unity of invention. Applicant’s arguments have been considered but are found unpersuasive. MPEP 1893.03(d) states that “A group of inventions is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature. The expression special technical features is defined as meaning those technical However, if substance X is known in the art, unity would be lacking because there would not be a special technical feature common to all the claims.” See MPEP 1893.03(d). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 39 and 42-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2021.
Examination
The species elected by applicants (above) is not allowable. Pursuant to M.P.E.P. §803.02, the search has not been expanded. The search encompasses the elected species and claims 3, 4, 6, 8 and 35. The prior art search will not be extended unnecessarily to cover all non-elected species. Claims 9, 11, 13-14, 16, 18, 24, 28-29, 31, and 33 and subject matter outside of the examined scope are withdrawn from 
Specification Objection - Title

Applicant is reminded of the proper content of the title of the invention.
            The title of the invention should be brief, but technically accurate and descriptive.  See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be more descriptive of what is claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3, 4 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Giblin et al. (US 9,309,254), as evidenced by Berge (1977, “Pharmaceutically Acceptable Salts,” J. Pharm. Sci., Vol. 66, pp. 1-19.), Swarbrick et al. (Encyclopedia of Pharmaceutical Technology 13 (Marcel Dekker, NY 1996) pages 453-499) or Serajuddin (Advanced Drug Delivery Reviews 59 (2007) 603–616) or Bastin et al. (Organic Process Research & Development 2000, 4, 427-435) and their combinations, further in view of US 5,721,359, US 7,145,002, US 4,432,987, and Morissette et al. (Advanced Drug Delivery Reviews, 56, (2004) p. 275-300) for crystalline salt.

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
The primary reference Giblin et al. teaches applicants’ compound  
    PNG
    media_image1.png
    214
    189
    media_image1.png
    Greyscale
in free form and in pharmaceutically acceptable salt form, and as crystalline salts. Giblin prepared the hydrochloric acid salt of compound (Ia), the sulfuric acid salt of compound (Ia), and the crystalline salt thereof (see at least compound E7, E7a and E7b at Examples 7a and 7b) and disclosed that the citric acid salt of the compound may be particularly made. See column 11, lines 27-29. The compounds and salts are administered in pharmaceutical compositions comprising the compound or pharmaceutically acceptable salt and a pharmaceutically 
Berge teaches the citrate salt as one of the FDA-Approved Commercially Marketed Salts.
Swarbrick specifically discusses that salt formation is a simple chemical manipulation performed to alter the physicochemical, formulation, biopharmaceutical and therapeutic properties of a drug without modifying the basic chemical structure. Swarbrick particularly discussed salt formation to improve drug solubility. The reference includes in Table 1 (p. 454-455) a list of anionic pharmaceutical salt forms currently in use, which mentions the citrate salt as a frequent choice.
Bastin et al., mentions citrate as common pharmaceutical salt-former (Table 1, p. 428) and discusses specific factors to be considered for salt selection (greater water solubility, less toxicity, or a slower dissolution rate- at right column of page 2).
Serajuddin specifically discusses salt formation to improve drug solubility. It also includes in Table 2 a list of recent salt forms approved by FDA in 1995-2006, which mentions the citrate.
The references US 5,721,359, US 7,145,002, US 4,432,987, and Morissette et al. (Advanced Drug Delivery Reviews, 56, (2004) p. 275-300) provide the motivation to prepare a crystalline form.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The skill level in the art of salt selection is relatively high, as seen in the secondary references cited above. It would have been prima facie obvious for one of ordinary skill in the art at the time of filing to form the citrate salt of the known drug of formula (Ia) of Giblin because Giblin taught to do so.  In addition, the motivation is also derived from the knowledge in the art about the common use of the citrate salt in pharmaceutical salts formation (see secondary references), and the “normal desire of scientists or artisans to improve upon what is already generally known." In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). See also Pfizer, Inc. v. Apotex, Inc. 82 USPQ2d 1321. One of ordinary skill in the art would look in pharmacopeias and compendia to find an anion having precedence for use within the pharmaceutical industry and to try salts from the known list. The secondary references above provide further reasonable expectation of success.
It is well known that crystalline materials can produce better pharmaceuticals.  US 5,721,359 says, “Crystalline materials are preferred in most pharmaceutical applications.  Crystalline forms are thermodynamically more stable than amorphous forms of the same substance.” US 7,145,002 notes, “Crystallization allows isolation of a compound with rejection of impurities, and crystalline forms tend to be more stable than amorphous forms of the same compound.” US 4,432,987 notes, et al. also provided a reasonable expectation of success.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Ex parte Oetiker, 23 USPQ2d 1651, 1655 (1990) and Ex parte Oetiker, 23 USPQ2d 1641; Seattle Box Co. v. Industrial Crating & Packaging, Inc.  221 USPQ 568, 574 and York Prods. Inc. v. Central Tractor Farm & Family Ctr., 40 USPQ2d 1619.  See Exxon Research and Engineering Co. v. United States, 54 USPQ2d 1519 for “substantially” and “substantial”. Note MPEP 2173.05(b). One of ordinary skill in the art would not know if he/she would be infringing on the product of claim 8 because one wouldn’t know to what degree the XRPD pattern can vary from the one shown in Fig. 1. 
This rejection can be overcome by removing “substantially”.

Claim Objections
Claims 6 and 8 are objected to for depending of rejected claims.
Conclusion
Claims 3, 4, 8 and 35 are rejected. Claim 6 is objected to. No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626